department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil egend i contact person identification_number telephone number employer_identification_number date1 year1 year2 year3 year4 year5 x1 x2 x3 x4 x5 x6 x7 x8 x9 x10 dear we have considered your ruling_request dated date concerning the applicability of the neighborhood_land_rule exception under sec_514 of the internal_revenue_code code or i r c to exempt land from being treated as debt-financed_property under sec_514 and income from that property to be subject_to the unrelated_business_income_tax ubit under sec_511 and sec_512 of the code facts you are a tax-exempt_organization classified as a church under sec_170 and sec_501 of the code you purchased the land through the use of debt financing in the neighborhood of your existing facility in order to build a larger facility the land you purchased comprises x1 acres of open undeveloped land with the exception of two small buildings the purchase_price was dollar_figure x2 with dollar_figure x3 borrowed to buy the land this debt was reduced to dollar_figure x4 by the date of your ruling_request you filed your ruling_request on date at least days prior to the end of the fifth year after the property acquisition_date site preparation including public roads and utility infrastructure for development of your new facility began in early year1 the two pre-existing buildings were demolished at that time as of the date of your ruling_request in you had begun construction of your new worship center children’s facility and associated parking as of the date of your ruling_request you had expended development costs of over dollar_figure x5 to convert the land to tax-exempt use these costs included civil engineering facility design and construction documentation entitlements from federal state and local jurisdictional agencies grading utilities infrastructure building piers structural foundations and parking facilities in the last quarter of year2 you moved to your new larger campus location it currently includes buildings that house a big_number seat worship center children’s building and adult classrooms the new facility with roads and parking lots covers x6 acres of the total x1-acre property you currently plan additional improvements that will require another x7 acres in addition you have dedicated x8 acres to the city for roads right of way and a small park for public use thus slightly more than half of the site will be developed you have already listed your nearby former church building for sale you plan that the remainder of the acreage will be maintained in its undeveloped state as a part of the church campus however if the needs of the congregation require additional development of the site in the future you represent that you will use the land only for exempt purposes currently you have leased the undeveloped land at no cost for livestock grazing the sole purpose of these leases is not the production_of_income but rather is to exempt unimproved portions of the church campus from real_property_taxes this is a common practice in the state because local property_tax laws do not exempt from property taxes any portion of a church campus that has not been physically improved you estimate that in year3 property_tax exemption due to the agricultural use of fallow land will save you dollar_figure x9 you state that in leasing the undeveloped land at no cost you are retaining the pastoral setting of the church campus while reducing the operating_expenses of the church property you purchased the land with the subsurface rights but with no plan to undertake exploration or production of any subsurface minerals indication that the subsurface estate had any value the purchase_price for the land was based upon the known value of the surface estate and minimal if any value was attributed to the subsurface estate however some time later an exploration company approached you to explore the subsurface of your land for potential mineral development this company entered into a two-year lease with you for the right to explore the subsurface you received one payment of dollar_figure x10 in year4 for that right the lease expired in year5 with no further payments a commercially viable deposit was not identified and you have no plans to pursue any further development at the time you purchased the land there was no requested ruling that the church land will not be treated as debt-financed_property under sec_514 of the code and income from rents or royalties from the land will not be unrelated_business_taxable_income under sec_512 of the code for years from the date of land acquisition because the property qualifies for the church neighborhood land use exception provided for in sec_514 of the code law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious scientific or educational_purposes provided no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by an exempt_organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions and modifications sec_512 of the code excludes from unrelated_business_taxable_income all royalties whether measured by production or by gross or taxable_income_from_the_property and all deductions directly connected with such income sec_512 and sec_514 of the code generally impose income_tax notwithstanding the exception for royalties under sec_512 and rents under sec_512 on unrelated_business_taxable_income from debt-financed_property sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the function constituting the basis of its exemption sec_514 of the code provides that a portion of the income derived from or on account of each debt-financed_property shall be included as an item_of_gross_income derived from an unrelated_trade_or_business sec_514 of the code defines debt-financed_property to mean with certain exceptions any property which is held to produce income and with respect to which there is an acquisition_indebtedness at any time during the taxable_year sec_514 of the code states in a special rule for related uses that exceptions to the definition of debt-financed_property contained in sec_514 c and d apply to the use of any property by an exempt_organization which is related to an organization shall be treated as use by such organization sec_514 of the code provides a special rule for neighborhood land if an organization acquires real_property for the principal purpose of using the land commencing within years of the time of acquisition for an exempt_purpose and at the time of acquisition the property is in the neighborhood of other_property owned by the organization which is used in such manner the real_property acquired for such future use shall not be treated as debt- financed property so long as the organization does not abandon its intent to so use the land within the 10-year period the preceding sentence shall not apply for any period after the expiration of the 10-year period and shall apply after the first years of the 10-year period only if the organization establishes to the satisfaction of the secretary that it is reasonably certain that the land will be used in the described manner before the expiration of the 10-year period sec_514 of the code provides that subparagraph a i shall apply with respect to any structure on the land when acquired by the organization or to the land occupied by the structure only if and so long as the intended future use of the land for an exempt_purpose requires that the structure be demolished or removed in order to use the land in such manner ii shall not apply to structures erected on the land after the acquisition of the land and iii shall not apply to property subject_to a lease which is a business_lease as defined in this section immediately before the enactment of the tax reform act of sec_514 of the code has a special rule for debt-financed_property which extends the neighborhood_land_rule for churches to a 15-year period in addition churches are exempt from unrelated_debt-financed_income even if the acquired land does not meet the neighborhood test sec_514 of the code defines acquisition_indebtedness as the unpaid amount of indebtedness incurred in acquiring or improving the property sec_1_513-1 of the income_tax regulations regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related only if the causal relationship is a substantial one the regulation continues that for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_1_514_b_-1 of the regulations defines the basic neighborhood_land_rule excepting certain real_property from debt-financed_property if it is acquired for the principal purpose of using it in an exempt_function within years years for churches of the time of acquisition sec_1_514_b_-1 of the regulations states that if an organization acquires real_property for the principal purpose of using the land in the exercise or performance of its exempt_purpose commencing within years of the time of acquisition such property will not be treated as debt- financed property so long as a such property is in the neighborhood of other_property owned by the organization which is used in the performance of its exempt_purpose and b the organization does not abandon its intent to use the land in such a manner within the 10-year period the rule expressed in this subsection is known as the neighborhood_land_rule sec_1_514_b_-1 of the regulations states that p roperty shall be considered in the neighborhood of property owned and used by the organization in the performance of its exempt_purpose if the acquired property is contiguous with the exempt_purpose property or would be contiguous with such property except for the interposition of a road street railroad stream or similar_property if the acquired property is not contiguous with the exempt_function property it may still be in the neighborhood of such property but only if it is within one mile of such property and the facts and circumstances make the acquisition of contiguous property unreasonable sec_1_514_b_-1 of the regulations states that t he neighborhood_land_rule shall not apply to any property after the expiration of years from the date_of_acquisition further the neighborhood_land_rule shall apply after the first five years of the 10-year period only if the organization establishes to the satisfaction of the commissioner that future use of the acquired land is in furtherance of the organization’s exempt_purpose before the expiration of the 10-year period is reasonably certain necessarily have to show binding contracts however it must at least have a definite plan detailing a specific improvement and a completion date and some affirmative action toward the fulfillment of such a plan this information shall be forwarded to the commissioner of internal revenue for a ruling at least days before the end of the fifth year after acquisition of the land in order to satisfy the commissioner the organization does not sec_1_514_b_-1 ii and iii of the regulations state limitations to the neighborhood_land_rule and correlate to sec_514 ii and iii of the code sec_1_514_b_-1 of the regulations states that the neighborhood_land_rule will apply to land with a structure on it when acquired or to the land occupied by the structure only so long as the intended future use of the land requires that the structure be demolished or removed in order to use the land in furtherance of exempt purposes sec_1_514_b_-1 of the regulations states that the neighborhood_land_rule exception to debt-financed_property will not apply to structures erected on the land after the acquisition of the land sec_1_514_b_-1 of the regulations provides that the neighborhood_land_rule is inapplicable to property subject_to a business_lease sec_1_514_b_-1 example a university acquires a contiguous parcel of land containing an office building intending to demolish the office building and construct a dormitory five years later the dormitory has not been constructed nor has the university satisfied the commissioner regarding the land’s exempt use university has not received a favorable ruling in tax_year following acquisition of the land university converts the office building into an administration building used by the university university intends to demolish the existing_building the land is not treated as debt-financed_property in years nine and ten the land is not treated as debt-financed_property because the for years one through five during which university converts the office building to an exempt use although not the originally intended use property is subject_to tax on unrelated_business_income for years six seven and eight the land is debt-financed_property and income from the sec_1_514_b_-1 of the regulations provides that i f a church or association or convention of churches acquires real_property for the principal purpose of using the land in the exercise or performance of its exempt_purpose commencing within years of the time of acquisition such property shall not be treated as debt-financed_property so long as the organization does not abandon its intent to use the land in such a manner within the 15-year period sec_1_514_b_-1 of the regulations provides that this paragraph shall not apply to any property after the expiration of the 15-year period further this paragraph shall apply after the first years of the 15-year period only if the church or association or convention of churches establishes to the satisfaction of the commissioner that use of the acquired land in furtherance of the organization's exempt_purpose before the expiration of the 15-year period is reasonably certain for purposes of the preceding sentence the rules contained in paragraph d iii of this section with respect to satisfying the commissioner that the exempt_organization intends to use the land within the prescribed time in furtherance of its exempt_purpose shall apply sec_1_514_b_-1 of the regulations provides that the limitations stated in paragraph d i and ii of this section regarding demolition or removal of existing structures and subsequent construction of structures on the land shall similarly apply to the rules contained in this paragraph regarding churches the limitation stated in paragraph b - d iii regarding business leases is not included in sec_1_514_b_-1 regarding churches analysis you are a church classified as tax-exempt under sec_170 and sec_501 of the code you purchased land on which to build a new larger church campus on date1 you acquired the land subject_to acquisition_indebtedness you did not immediately use substantially_all of the property for an exempt_purpose related to your exempt_function thus the land is considered to be debt-financed_property according to sec_514 of the code in general any income derived from rents or royalties from debt-financed_property as defined by sec_514 of the code would be treated as unrelated_business_taxable_income under sec_512 and a of the code however sec_514 of the code provides certain exceptions to the general_rule under that section when land is acquired for exempt use within years extended to years for churches it is not treated as unrelated_business_taxable_income this exception is commonly referred to as the neighborhood_land_rule under the neighborhood_land_rule an organization may acquire land adjacent to or within one mile of the organization’s present location and convert the land to exempt_purpose use within years of acquisition r c sec_514 any structure on the land when acquired by the organization must be demolished or removed sec_514 for churches sec_514 of the code provides special rules the land must be converted to exempt use within years of acquisition and the neighborhood test of proximity to an existing location is not applied to use the neighborhood_land_rule an organization must apply after the first five years and establish to the satisfaction of the secretary that it is reasonably certain that the land will be used in the manner described in sec_514 of the code within the required time period sec_514 as required by sec_514 of the code and sec_1_514_b_-1 of the regulations you submitted your ruling_request in a timely manner at least days prior to five years after the date_of_acquisition of the land at issue within the required period you have taken steps to convert the land to your exempt use you have demolished structures that existed on the land at the time of acquisition you have constructed a new church campus of buildings and put it into use for your congregation you have put your former location up for sale while the property allows room for future growth your church campus is substantially complete and converted to exempt use within years of the land acquisition thus your property will not be treated as debt-financed land according to sec_514 of the code because you qualify for the exception under the neighborhood land special rule for churches of sec_514 of the code since your property is not treated as debt-financed land for years from the date_of_acquisition any rents or royalties you receive during that time period will not be treated as unrelated_business_taxable_income under sec_512 and sec_512 of the code you are not subject pursuant to sec_511 to imposition of tax on unrelated_business_income for such rents or royalties for the stated period ruling based on the information you have submitted it is reasonably certain that the debt- financed land will be used for an exempt church purpose within years of its acquisition therefore the property is exempt from the debt-financed_property unrelated_business_taxable_income provisions of sec_512 and sec_514 of the code as a result of the neighborhood_land_rule exception of sec_514 of the code for years beginning on the date the land was acquired this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely laurice a ghougasian acting manager exempt_organizations technical group enclosure notice
